Citation Nr: 0306750	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  96-15 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to June 
1975 in the Air Force and from July 1976 to August 1978 in 
the Navy.  There is no verified service in Vietnam during the 
Vietnam Era.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  That rating decision denied the 
appellant's claim for service connection for PTSD.

In December 1996, pursuant to the appellant's change in 
address, the case was transferred from the RO in Buffalo, New 
York, to the RO in Nashville, Tennessee.

The Board remanded this issue for further development in July 
1999, and the case has returned for appellate decision.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The record does not show that the veteran engaged in 
combat with the enemy.

3.  The veteran's alleged in-service stressors have not been 
verified by official records or corroborated by service 
records or other credible evidence.

4.  The diagnosis of PTSD is not based on a corroborated 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.104, 
3.303, 3.304, (1996)(2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karras v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
February 1996 statement of the case, the February 1999 and 
October 2002 supplemental statement of the case, the July 
1999 Board remand.  Specifically the RO, in the October 2002 
supplemental statement of the case, specifically addressed 
the contents of the VCAA in the context of the veteran's 
claim.  The RO explained its decision with respect to the 
veteran's claim, and invited the veteran to identify records 
that could be obtained to support his claims.  Under these 
circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letter dated in the October 
2002 supplemental statement of the case, the RO asked the 
veteran to identify records relevant to his claim.  The 
October 2002 supplemental statement of the case letter 
explicitly set out the various provisions of the VCAA, 
including what records VA would obtain, and what was the 
responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the records of the veteran's treatment at VA, 
which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II.  Legal Criteria:

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  Prior to the effective date of 38 C.F.R. § 
3.304(f) on June 18, 1999, and at the time the veteran filed 
his claim for service connection for PTSD, the requirements 
for service connection for PTSD were: medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Generally, when a 
law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In this case, the Board finds 
that the new regulation is potentially more beneficial in 
this veteran's case because it only requires medical evidence 
of a current diagnosis of PTSD in accordance with DSM-IV, but 
no longer requires a "clear" diagnosis of PTSD (which could 
include a diagnosis based on a version of DSM prior to the 
DSM-IV).  The Board finds that the veteran was not prejudiced 
by not being notified of the change in the regulation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the claimed stressor involving allegations of 
personal assault, VA recognizes that veterans claiming 
service connection for disability due to an in-service 
personal assault face unique problems documenting their 
claims.  Personal assault is an event of human design that 
threatens or inflicts harm.  Although these incidents are 
most often thought of as involving female veterans, male 
veterans may also be involved.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (hereinafter M21-1).  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought.  The M21-1 includes a sample letter to be sent to the 
veteran, asking him to provide detail as to any treatment he 
had received, any family or friends he had communicated with 
concerning this claimed personal assault, and any law 
enforcement or medical records pertaining to the alleged 
assault.  M21-1, Part III, 5.14 (April 30, 1999).  See also 
YR v. West, 11 Vet. App. 393 (1998) (5.14 is a substantive 
rule and the equivalent of a VA regulation).

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in- 
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but are not limited to): (a) visits 
to a medical or counseling clinic or dispensary without a 
specific diagnosis or specific ailment; (b) sudden requests 
that the veteran's military occupational series or duty 
assignment be changed without other justification; (c) lay 
statements indicating increased use or abuse of leave without 
an apparent reason such as family obligations or family 
illness; (d) changes in performance and performance 
evaluations; (e) lay statements describing episodes of 
depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; (f) increased or decreased use of 
prescription medications; (g) increased use of over-the- 
counter medications; (h) evidence of substance abuse such as 
alcohol or drugs; (i) increased disregard for military or 
civilian authority; (j) obsessive behavior such as overeating 
or undereating; (k) pregnancy tests around the time of the 
incident; (l) increased interest in tests for HIV or sexually 
transmitted diseases; (m) unexplained economic or social 
behavior changes; (n) treatment for physical injuries around 
the time of the claimed trauma but not reported as a result 
of the trauma; and (o) breakup of a primary relationship.  
M21-1, Part III, 5.14(7).  In personal assault claims, 
secondary evidence may need interpretation by a clinician, 
especially if it involves behavior changes.  Evidence that 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician.  M21-1, Part III, 5.14(8).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2001); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

III.  Analysis

The appellant contends, in essence, that he is entitled to 
service connection for PTSD.  Specifically, he claims that a 
number of stressful incidents he experienced during his 
active duty service resulted in PTSD.  His alleged stressors 
include: (1) an alleged sexual assault by two of his 
Sergeants while stationed at Homestead Air Force Base during 
the fall of 1971; (2) exposure to poisonous snakes while 
stationed in Thailand in 1972; (3) having had a gun pointed 
at his head while stationed in Thailand; (4) having witnessed 
individuals being pushed out of an airborne helicopter; (5) 
having been subjected to enemy gunfire and mortar attacks; 
and (6) having been in a bar which was bombed while stationed 
in Thailand.

In this case, there is no objective evidence that the veteran 
"engaged in combat with the enemy."  See VAOPGCPREC 12-99.  
The veteran's DD Form 214 and service personnel records do 
not indicate references to combat, but reflects that the 
veteran was an administration specialist and earned no combat 
decorations, medals, badges, ribbons, or awards.  According 
to his military occupational specialty was Material 
Facilities Specialist.  For these reasons, the Board finds 
that the veteran did not engage in combat with the enemy and 
that the reported stressors are not related to combat.  
Because the veteran did not engage in combat with the enemy, 
his lay statements alone are not enough to establish the 
occurrence of the alleged stressors, to include the 
description of personal assault in September 1971.

VA has been unable to verify the veteran's claimed stressors 
relating to snakes and other incidents which allegedly 
occurred while in Thailand or in Vietnam.  The veteran has 
not provided the requested detail regarding these incidents 
to allow for corroboration.  However, the alleged stressor 
concerning a personal assault at Homestead Air Force Base is 
not subject to the usual methods of corroboration and the 
Board has examined this allegation in consideration of the 
criteria used in an attempt to verify such a stressor.

After a review of the evidence, the Board finds that the 
credible evidence of record does not show that the veteran's 
alleged stressor of a personal assault in September 1971 
actually occurred as required under 38 C.F.R. § 3.304(f).  
Service medical and personnel records are silent for any 
complaint of, or treatment for, a personal assault.  The 
Board has specifically considered whether behavior changes 
occurred at the time of the incident, or soon thereafter, as 
indicated by the M21-1, which may indicate the occurrence of 
an in-service stressor. 

The M21-1 contemplates that visits to a medical clinic 
without a specific diagnosis or specific ailment is a 
behavior change occurring at the time of the incident that 
might indicate a stressor.  In this veteran's case, the 
veteran's service medical records do not show that he sought 
medical treatment at the time of the alleged rape in 1971.  
Subsequent, in-service examinations are silent for any 
complaints, treatment, or diagnoses of a psychiatric disorder 
or residuals of a personal assault.  Additionally, the 
veteran has indicated that no medical records existed that 
would document medical treatment during service.

Changes in performance and performance evaluations are 
behavior changes contemplated by M21-1 that might indicate a 
stressor.  The veteran claims that the sexual assault 
occurred in September 1971.  According to his stressor 
statement, received in May 1997, two Sergeants lured him into 
their room.  They attacked the veteran and threatened to 
force him to perform oral sex on them.  The veteran could not 
remember the names of his attackers.  The veteran recalled 
that he did not report the incident to the authorities.  The 
veteran remembered that his friend, L.W., contacted the 
Charge of Quarters (CQ).  The CQ asked the veteran to report 
the incident, but the veteran declined to do so.  The veteran 
recalled that his friends, L.W. (already mentioned) and L.F., 
protected him.  The veteran has not kept in contact with L.W. 
or L.F., and he does not know where they currently reside.  

The Board remanded this issue in order to develop more 
details to support the veteran's claim.  The Board informed 
the veteran in the July 1999 remand that it was vital to the 
veteran's claim that he provide additional details about the 
individuals involved, as well as the time, date, and location 
of the alleged incident.  The Board explained what evidence 
the veteran needed to submit in order to prove his service-
connection claim for PTSD, to include as a result of a 
personal assault.  

The veteran did not respond to the RO's August 2001 request 
for additional stressor information.  Without this additional 
information, the RO was unable to develop the case any 
further.  The RO informed the veteran again in the October 
2002 supplemental statement of the case that he should 
provide the requested information, and he did not respond.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
The Court has also held that the duty to assist is not a 
blind alley, see Olson v. Principi, 3 Vet. App. 480, 483 
(1992), and is not a license for a "fishing expedition" to 
determine if there might be some unspecified information, 
such as the police report described by the veteran, which 
could possibly support a claim. See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992). In this case the veteran has not 
fully cooperated with VA subsequent to the Board's July 1999 
remand.  

As a result, the Board finds that, without the veteran's 
detailed stressor statement, the RO was correct in deciding 
not to contact the United States Armed Services Center for 
Research of Unit Records (USASCRUR).  USASCRUR requires 
specific details in order to conduct its research of the 
military record.  USASCRUR is an independent entity and VA 
has no legal authority over it.  Therefore, VA must comply 
with USASCRUR's policies.  Given that the veteran has not 
provided details with respect to his claimed stressors, the 
Board finds that the evidence of record is insufficient to 
supply to USASCRUR because it lacks specificity.  

Without the veteran's assistance, the Board finds the likely 
existence of any documentation of the veteran's alleged 
stressors to be virtually nonexistent, and that additional 
efforts to obtain such documentation would serve no useful 
purpose, particularly given the extensive development already 
undertaken.  As such, further delay in the adjudication of 
the veteran's claim from yet another remand to develop 
corroborative evidence of the veteran's stressors would not 
be justified.  Therefore, the claim must be decided based 
upon the evidence of record.

The evidence at the time of the incident in September 1971 
does not show any changes in performance that would evidence 
a behavior change.  None of the contemporaneous service 
medical or personnel records show the veteran referring to an 
assault.  The veteran's service personnel records show that 
he received positive reviews from his superiors.  In October 
1973, he was promoted to Sergeant.  For over two years after 
the described assault in September 1971, the veteran's 
service personnel and medical records are negative for 
abnormality.  

Beginning in December 1973, the veteran was found guilty of 
writing bad checks.  In January 1974, as punishment, the 
service demoted him to the grade of Airman First Class.  This 
incident occurred over two years after the veteran's 
described assault in September 1971.  During this time there 
was no evidence of (a) visits to a medical or counseling 
clinic or dispensary without a specific diagnosis or specific 
ailment; (b) sudden requests that the veteran's military 
occupational series or duty assignment be changed without 
other justification; (c) lay statements indicating increased 
use or abuse of leave without an apparent reason such as 
family obligations or family illness; (d) changes in 
performance and performance evaluations; (e) lay statements 
describing episodes of depression, panic attacks, or anxiety 
but no identifiable reasons for the episodes; (f) increased 
or decreased use of prescription medications; (g) increased 
use of over-the- counter medications; (h) evidence of 
substance abuse such as alcohol or drugs; (i) increased 
disregard for military or civilian authority; (j) obsessive 
behavior such as overeating or undereating; (k) pregnancy 
tests around the time of the incident; (l) increased interest 
in tests for HIV or sexually transmitted diseases; (m) 
unexplained economic or social behavior changes; (n) 
treatment for physical injuries around the time of the 
claimed trauma but not reported as a result of the trauma; 
and (o) breakup of a primary relationship.  The check writing 
incident did not occur at the time of the incident that 
reportedly occurred in September 1971.  The service records 
do not mention complaints of an assault, or relate this check 
writing incident in December 1973 to an assault over two 
years before.  The veteran's December 1974 service separation 
examination report is negative for psychiatric abnormality.  
Likewise, the veteran's subsequent July 1976 entrance 
examination and August 1978 separation examination reports 
are negative for psychiatric abnormality.

Evidence of alcohol abuse is also a behavior change indicated 
by M21-1 as behavior that might indicate a stressor.  In this 
case, the evidence does not show that the veteran developed 
alcohol abuse during service or shortly thereafter.  
Similarly, obsessive behavior is a change contemplated by 
M21-1 that might indicate a stressor.  Although the veteran's 
service records indicate that he had personality problems 
with commanding officers during his tour of duty from 1976 to 
1978, the contemporaneous service records and subsequent 
reserve service records do not evidence an obsessive 
behavior.  The first evidence of PTSD was nearly 20 years 
after discharge from service in 1978.

The Board finds that the veteran's recollection regarding 
this personal assault in September 1971, as well as other 
significant facts that he reported, are not consistent with 
the service medical and personnel evidence and other 
corroborative evidence.  The Board notes that the record is 
devoid of medical or counseling treatment records following 
the incident, military or civilian police reports, reports 
from crisis intervention or other emergency centers, or 
medical or counseling notes to verify the occurrence of the 
described sexual assault in September 1971. 

In August 1995, the veteran was referred by a Vet Center 
readjustment therapist for evaluation.  He was given a 
provisional diagnosis of provisional PTSD.  However, a report 
of a VA examination signed by two physicians shows a 
diagnosis of dysthymic disorder and personality disorder.  
Also considered by the Board are the later VA diagnoses of 
post-traumatic stress disorder, most particularly the 
conclusion following a May 1997 VA "Post-Traumatic Stress 
Disorder Examination" that, if the veteran's stressors could 
be confirmed, the veteran had PTSD that was related to 
service.  It has long been established that the Board is not 
required to accept doctors' opinions that are based upon the 
appellant's recitation of medical history, as was the basis 
for the opinion provided here.  See Owens v. Brown, 7 Vet. 
App. 429 (1995); Elkins v. Brown, 5 Vet. App. 474 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993).  The Board finds that 
the contemporary evidence and statements made by the veteran 
during service have more probative weight than medical 
opinions or lay statements made over two decades later.  
Medical opinions as to a nexus may decline in probative value 
due to: a lengthy time period between service and the date of 
the opinion.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(noting that 20 years had elapsed); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  The veteran's discharge examination 
reports in 1974 and 1978 are negative for PTSD or any 
psychiatric abnormality.  More importantly, the veteran's 
claimed assault in September 1971 and his other claimed 
stressors have not been confirmed.  Contemporaneous medical 
findings may be given more weight than a medical opinion 
coming many years after separation from service.  Struck v. 
Brown, 9 Vet. App. 145, 155-56 (1996) (this opinion was also 
based on an inaccurate oral history provided by the 
appellant, and the physician had not reviewed relevant 
material in claims file).  The Board finds that the probative 
value of the May 1997 VA examination report is negligible due 
to the complete lack of any information tending to 
corroborate the veteran's alleged stressors.

While the veteran is competent to attest to matters 
susceptible to lay observation, as a lay person, he is not 
competent to provide an opinion requiring medical expertise, 
such as an opinion that he has PTSD that is etiologically 
related to the stressors that he claimed occurred during 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board finds that the evidence of record is not 
sufficient to establish that the alleged stressor of a 
personal assault or any of the other claimed incidents 
occurred during the veteran's active duty service.  Thus, the 
Board finds that these reported stressors are not supported 
by the evidence.  38 C.F.R. § 3.102.  Accordingly, service 
connection for PTSD is not warranted.  38 C.F.R. § 3.304(f).  



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

